Case 8:18-bk-14261-CB Doc 3-4
                          3-2 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                 CORRECT
                      BK wet
                          BKsigntur
                              wet signtur
                                     Part 3Part
                                             Page
                                                3 Page
                                                  1 of 171 of 10
Case 8:18-bk-14261-CB Doc 3-4
                          3-2 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                 CORRECT
                      BK wet
                          BKsigntur
                              wet signtur
                                     Part 3Part
                                             Page
                                                3 Page
                                                  2 of 172 of 10
Case 8:18-bk-14261-CB Doc 3-4
                          3-2 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                 CORRECT
                      BK wet
                          BKsigntur
                              wet signtur
                                     Part 3Part
                                             Page
                                                3 Page
                                                  3 of 173 of 10
Case 8:18-bk-14261-CB Doc 3-4
                          3-2 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                 CORRECT
                      BK wet
                          BKsigntur
                              wet signtur
                                     Part 3Part
                                             Page
                                                3 Page
                                                  4 of 174 of 10
Case 8:18-bk-14261-CB Doc 3-4
                          3-2 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                 CORRECT
                      BK wet
                          BKsigntur
                              wet signtur
                                     Part 3Part
                                             Page
                                                3 Page
                                                  5 of 175 of 10
Case 8:18-bk-14261-CB Doc 3-4
                          3-2 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                 CORRECT
                      BK wet
                          BKsigntur
                              wet signtur
                                     Part 3Part
                                             Page
                                                3 Page
                                                  6 of 176 of 10
Case 8:18-bk-14261-CB Doc 3-4
                          3-2 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                 CORRECT
                      BK wet
                          BKsigntur
                              wet signtur
                                     Part 3Part
                                             Page
                                                3 Page
                                                  7 of 177 of 10
Case 8:18-bk-14261-CB Doc 3-4
                          3-2 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                 CORRECT
                      BK wet
                          BKsigntur
                              wet signtur
                                     Part 3Part
                                             Page
                                                3 Page
                                                  8 of 178 of 10
Case 8:18-bk-14261-CB Doc 3-4
                          3-2 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                 CORRECT
                     BK wetBK
                            signtur
                               wet signtur
                                      Part 3 Part
                                              Page3 16
                                                    Page
                                                       of 17
                                                           9 of 10
Case 8:18-bk-14261-CB Doc 3-4
                          3-2 Filed 11/20/18 Entered 11/20/18 15:23:40   Desc
                 CORRECT
                     BK wet
                          BKsigntur
                              wet signtur
                                     Part 3Part
                                             Page
                                                3 Page
                                                  17 of 17
                                                        10 of 10
